                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  CHARLES BURDSALL,                                  :
                                                     :
                         Plaintiff,                  :
                                                     :          CIVIL ACTION
                  v.                                 :
                                                     :          NO. 18-3188
                                                     :
  WEST WHITELAND TOWNSHIP, et al.,                   :
                                                     :
                         Defendants.                 :

                                       MEMORANDUM

Tucker, J.                                                                   May _28___, 2019

       Before the Court is Defendant West Whiteland Township and West Whiteland Township

Police Department’s Motion to Dismiss Plaintiff’s Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6). For the following reasons, the Motion to Dismiss is GRANTED.

  I.   FACTUAL BACKGROUND

       Since the Court is writing primarily for the Parties, who are familiar with this case, the

Court need not set forth the factual or procedural background except insofar as it may be helpful

to the Court’s brief discussion.

       In June 2015, Plaintiff Charles Burdsall (“Plaintiff”) was returning from a national car

show when his right front tire blew, causing damage to the front fenders, molding, and chrome of

his vehicle. In April 2016, Plaintiff took his car to Bulldog Rod & Custom, LLC (“Bulldog”) for

an estimate and Jim Seiple (“Seiple”)—a Bulldog employee—informed Plaintiff that he would

discuss an estimate with Plaintiff’s insurance company. Accordingly, Plaintiff left his car at

Bulldog.




                                                 1
       In June 2016, Plaintiff received three checks, totaling $3,197.00, from his insurance

company. Plaintiff offered the checks to Seiple who directed Plaintiff to hold onto them while

Seiple continued to work with Plaintiff’s insurance company.

       Between July 1, 2016 and July 20, 2016, Plaintiff spoke to Bill Little (“Little”)—a

Bulldog employee—who provided Plaintiff with two invoices for $1,200.00 and $1,600.00. On

July 26, 2016, Seiple emailed Plaintiff to inform him that Plaintiff’s insurance company had

covered $4,032.46 of the repairs, and that Plaintiff’s remaining balance was $1,945.12. On July

27, 2016, Plaintiff informed a Bulldog employee that he would provide the insurance checks and

the remaining balance of $1,945.12 by July 29, 2016. On that same day, Plaintiff emailed Seiple

stating that he had spoken with a Bulldog employee and that he had picked up the car and would

provide payment to Seiple by July 29, 2016. Unknown to Plaintiff, on July 27, 2016, Bulldog

called the police and reported Plaintiff’s car as stolen.

       On July 28, 2016, Officer Leah M. Cesanek (“Officer Cesanek” or “Defendant”) of the

West Whiteland Police Department called Plaintiff and told him that Bulldog reported Plaintiff’s

vehicle as stolen. Officer Cesanek stated that if Plaintiff provided payment to Bulldog by July

29, 2016, there would be no further issue.

       On July 28, 2016, Plaintiff “put the insurance checks . . . into the key slot at Bulldog and

these checks were in Bulldog’s possession by July 29, 2016, as affirmed by Bill Little of

Bulldog.” However, on August 6, 2016, Officer Cesanek informed Plaintiff that felony warrants

had been issued for his arrest. Plaintiff contends that Bulldog intentionally failed to deposit

Plaintiff’s checks until August 2016.

       On July 27, 2018, Plaintiff filed this lawsuit against West Whiteland Township, West

Whiteland Police Department, Officer Cesanek, and Bulldog Rod & Custom, LLC. Plaintiff



                                                  2
contends that Defendants submitted an Affidavit of Probable Cause that “contained numerous

false and misleading statements that Defendants knew or should have known to be false.”

Plaintiff asserts that Defendants, in crafting the Affidavit of Probable Cause, “deliberately

ignored various pieces of exculpatory evidence such as emails and payments to Bulldog.”

Plaintiff asserts four causes of action against Defendants West Whiteland Township and West

Whiteland Police Department:

              Count I: Violation of civil rights under 42 U.S.C. § 1983;

              Count II: Violations of rights insured by the Pennsylvania Constitution, Article I,

               Section 8;

              Count III: False arrest; and

              Count IV: Abuse of process.

Defendants West Whiteland Township and West Whiteland Police Department move to dismiss

Counts I–IV for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).

 II.   STANDARD OF REVIEW

       When considering a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

the Court must “accept all factual allegations as true [] [and] construe the complaint in the light

most favorable to the plaintiff.” Argueta v. U.S. Immigration & Customs Enf’t, 643 F.3d 60, 74

(3d Cir. 2011). However, the Court is “not bound to accept as true a legal conclusion couched as

a factual allegation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       To survive a 12(b)(6) motion, a complaint must contain sufficient factual allegations to

state a claim for relief that is “plausible on its face.” Sheridan v. NGK Metals Corp., 609 F.3d

239, 262 n.27 (3d Cir. 2010) (quoting Iqbal, 556 U.S. at 678). This “requires more than labels

and conclusions, and a formulaic recitation of a cause of action’s elements will not do.”



                                                  3
McTernan v. City of York, 564 F.3d 636, 646 (3d Cir. 2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 545 (2007)). A claim is plausible if the complaint presents facts that allow the

Court reasonably to infer wrongdoing by the defendant. Iqbal, 556 U.S. at 678. The plausibility

requirement does not require that a complaint demonstrate that defendant’s wrongdoing was

probable. Twombly, 550 U.S. at 556. Federal Rule of Civil Procedure 8(a)(2) requires only a

“short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). The pleaded facts must allow the Court “to infer more than the mere possibility of

misconduct.” Iqbal, 550 U.S. at 679. Determining whether a complaint has raised a plausible

claim for relief is a “context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id.

III.   DISCUSSION

       Defendants West Whiteland Police Department and West Whiteland Township move to

dismiss Plaintiff’s Complaint for failure to state a claim under Rule 12(b)(6). Having considered

the Complaint and the Parties’ briefs, the Court finds that Plaintiff’s claims against Defendant

West Whiteland Police Department fail as a matter of law and, therefore, Defendants’ Motion to

Dismiss West Whiteland Police Department is granted. Counts I–IV against West Whiteland

Police Department are dismissed with prejudice. Plaintiff’s claims against Defendant West

Whiteland Township also fail as a matter of law with respect to Counts I–IV. Count I against

West Whiteland Township is dismissed without prejudice; Counts II–IV against West Whiteland

Township are dismissed with prejudice.

           A. Federal Claims

       In Count I, Plaintiff asserts constitutional claims against West Whiteland Township and

West Whiteland Police Department under 42 U.S.C. § 1983 for violation of his “Fourth



                                                  4
Amendment rights prohibiting arrest and prosecution without probable cause.” Compl. 8, Doc. 1.

Although it is unclear from Plaintiff’s Complaint, Plaintiff appears to allege in his response to

Defendants’ Motion to Dismiss that West Whiteland Township and West Whiteland Police

Department either: (1) followed a policy or custom that resulted in Plaintiff’s arrest and

prosecution without probable cause; or (2) failed to train their officers on proper arrest and

prosecution procedures.

                    i. 42 U.S.C. § 1983

       Section 1983 imposes liability on anyone who, under color of state law, deprives a person

of “any rights, privileges, or immunities secured by the Constitution and laws.” Blessing v.

Freestone, 520 U.S. 329, 341 (1997). A municipality cannot be held liable under 42 U.S.C. §

1983 for the unconstitutional actions of their employees under the theory of respondeat superior.

Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 691 (1978). A municipality can

only be held liable under Section 1983 when the alleged constitutional violation was caused by a

policy, regulation, or decision officially adopted by the municipality. Id. at 690–91.

                           1. Count I alleging § 1983 liability against the West Whiteland
                              Police Department is dismissed with prejudice.

       Plaintiff’s Section 1983 claim against the West Whiteland Police Department is

improper. A local police department cannot be sued alongside its municipality because the

police department is not a separate legal entity. See Padilla v. Twp. of Cherry Hill, 110 F. App’x

272, 278 (3d Cir. 2004) (“In Section 1983 actions, police departments cannot be sued in

conjunction with municipalities, because the police department is merely an administrative arm

of the local municipality, and is not a separate judicial entity.”); see also DeBellis v. Kulp, 166 F.

Supp. 2d 255, 264 (E.D. Pa. 2001), Retzler v. Bristol Borough Police, No. 08–3245, 2009 WL

595595, at *3 (E.D. Pa. Mar. 6, 2009). Here, because the West Whiteland Police Department is

                                                  5
merely an arm of West Whiteland Township—and, therefore, a redundant party—Defendants’

Motion to Dismiss Plaintiff’s Section 1983 claim against the West Whiteland Police Department

is granted. Count I against the West Whiteland Police Department is dismissed with prejudice.

                            2. Count I alleging § 1983 liability against West Whiteland
                               Township is dismissed without prejudice.

        In Count I, Plaintiff’s allegations against West Whiteland Township fall short of a

sufficiently-pled Monell claim. To satisfy the pleading standard for municipal liability, a plaintiff

must: “(1) identify a policy or custom that deprived [him] of a federally protected right, (2)

demonstrate that the municipality, by its deliberate conduct, acted as the ‘moving force’ behind

the alleged deprivation, and (3) establish a direct causal link between the policy or custom and

the plaintiff’s injury.” Monell, 436 U.S. at 692–94; see also Buoniconti v. City of Phila., 148 F.

Supp. 3d 425, 436 (E.D. Pa. 2015). “Failure to allege conduct by a municipal decisionmaker is

fatal to a Monell claim.” Jacobs v. Palmer, No.14-5797, 2015 WL 1033294, at *5 (E.D. Pa.

Mar. 10, 2015) (internal quotations omitted); Santiago v. Warminster Twp., 629 F.3d 121, 135

n.11 (3d Cir. 2010) (noting that a plaintiff has “the obligation to plead in some fashion that [the

decision maker] had final policy making authority, as that is a key element of a Monell claim”).

        A plaintiff can also establish municipal liability by showing that the municipality failed

to train its employees properly, and that such failure to train reflected “deliberate indifference to

the rights of persons with whom the police come into contact.” City of Canton v. Harris, 489

U.S. 378, 388 (1989); see also Reitz v. Cnty. of Bucks, 125 F.3d 139, 145 (3d Cir. 1997) (citing

Harris, 489 U.S. at 388). A plaintiff can demonstrate that policymakers were deliberately

indifferent by showing that “policymakers were aware of similar unlawful conduct in the past,

but failed to take precautions against future violations, and that this failure, at least in part, led to

their injury.” Bielevicz v. Dubinon, 915 F.2d 845, 851 (3d Cir. 1990); see also Simmons v. City of

                                                    6
Phila., 947 F.2d 1042, 1064 (3d Cir. 1991). Generally, to proceed under this theory, a plaintiff

must plausibly plead facts suggesting a “pattern of similar constitutional violations.” Connick v.

Thompson, 563 U.S. 51, 62 (2011); Owens v. Coleman, 629 F. App’x 163, 167 (3d Cir. 2015)

(“A pattern of similar constitutional violations is typically necessary to demonstrate deliberate

indifference for purposes of failure to train.”).

        Plaintiff alleges Section 1983 claims against West Whiteland Township for illegal arrest

and prosecution and for failure to train and supervise under the Fourth Amendment. Plaintiff’s

Complaint fails to allege facts: (1) suggesting that West Whiteland Township had a policy or

custom that resulted in Plaintiff’s illegal arrest and prosecution; or (2) suggesting a pattern of

similar Fourth Amendment constitutional violations.

        In Wood v. Williams, the Third Circuit determined that a plaintiff’s failure to allege facts

“showing any particular or specific policy or custom, or how it allowed the claimed

constitutional violation to occur, identifying the policymaker or decisionmaker, or showing prior

notice through a pattern of similar constitutional violations” did not satisfy the pleading

standards under Rule 8 of the Federal Rules of Civil Procedure. 568 F. App’x 100, 105 (3d Cir.

2014). Accordingly, the Third Circuit affirmed dismissal of plaintiff’s Monell claim. Id. at 106.

Like the plaintiff in Wood, Plaintiff has failed to allege that an identified policymaker had

knowledge of and acquiesced in the failure to train West Whiteland Police. Plaintiff does not

allege facts showing other similar constitutional violations from which a plausible inference

could be drawn that Defendant West Whiteland Township deliberately implemented inadequate

training that caused Plaintiff’s alleged illegal arrest and prosecution.

        Accordingly, Defendants’ Motion to Dismiss Count I is granted; Count I against West

Whiteland Township is dismissed without prejudice.



                                                    7
            B. State Law Claims

                     i. Pennsylvania Political Subdivision Tort Claims Act

        The Pennsylvania Political Subdivision Tort Claims Act (“PSTCA”) grants governmental

immunity to local agencies against claims for damages on account of any injury to a person or to

property except for negligent acts falling within one of eight categories: (1) vehicle liability; (2)

care, custody or control of personal property; (3) real property; (4) trees, traffic controls and

street lighting; (5) utility service facilities; (6) streets; (7) sidewalks; and (8) care, custody or

control of animals. 42 Pa. Cons. Stat. Ann. § 8542(b). Plaintiff does not allege negligence within

any of the abovementioned categories, and thus his state law claims against the West Whiteland

Police Department and West Whiteland Township are dismissed.

                            1. Count II against the West Whiteland Police Department is
                               dismissed with prejudice.

        In Count II, Plaintiff asserts that West Whiteland Police Department violated Plaintiff’s

“rights to be secure in his person, house, papers and possessions from unreasonable searches and

seizures as set forth in Article I, Section 8 of the Pennsylvania Constitution by unlawfully, and

with malicious purpose, initiating criminal proceedings against Plaintiff and detaining him

without probable cause . . . .” Compl. 9, Doc. 1. Plaintiff maintains that as a result of West

Whiteland Police Department’s “deliberate and reckless disregard for [P]laintiff’s constitutional

rights, [they] should be held responsible for punitive damages.” Compl. 9, Doc. 1.

        Under the PSTCA, local agencies cannot be held liable for injuries caused by their own

acts or the acts of their employees that constitute “crime[s], actual fraud, malice or willful

misconduct.” 42 Pa. Cons. Stat. § 8542(a)(2). “The Pennsylvania Supreme Court has defined

willful misconduct as conduct whereby the actor desired to bring about the result that followed

or at least was aware that it was substantially certain to follow, so that such desire can be

                                                    8
implied.” Allen v. Dist. Attorney’s Office of Phila., 644 F. Supp. 2d 600, 611 (E.D. Pa. 2009)

(citing Sanford v. Stiles, 456 F.3d 298, 315 (3d Cir.2006)) (internal quotations omitted). Simply

stated, “willful misconduct is synonymous with the term intentional tort.” Id.

       Here, Plaintiff’s state law claims against the West Whiteland Police Department are

intentional torts. Agresta v. City of Phila., 694 F. Supp. 117, 123 (E.D. Pa. 1988), Orange Stones

Co. v. City of Reading, 87 A.3d 1014, 1022–23 (Pa. Commw. Ct. 2014). Accordingly, the West

Whiteland Police Department is immune under the PSTCA. Defendants’ Motion to Dismiss

Count II is granted. Count II against the West Whiteland Police Department is dismissed with

prejudice.

                           2. Count III against the West Whiteland Police Department and
                              West Whiteland Township is dismissed with prejudice.

       In Count III, Plaintiff asserts a false arrest claim against the West Whiteland Police

Department and West Whiteland Township “[f]or their deliberate and intentional acts in

presenting a false and misleading Affidavit of Probable Cause to the District Justice” and that

Defendants are therefore liable to Plaintiff for punitive damages. Compl. 10, Doc. 1. Plaintiff’s

state law claim for false arrest is an intentional tort that is subject to governmental immunity

under the PSTCA. Agresta, 694 F.Supp. at 123; see also Waldon v. Borough of Upper Darby, 77

F.Supp.2d 655, 659 (E.D. Pa. 2011). Accordingly, Defendants’ Motion to Dismiss Count III is

granted; Count III against the West Whiteland Police Department and West Whiteland Township

is dismissed with prejudice.

                           3. Count IV against the West Whiteland Police Department and
                              West Whiteland Township is dismissed with prejudice.

       In Count IV, Plaintiff asserts an abuse of process claim against the West Whiteland

Police Department and West Whiteland Township for “employ[ing] legal process to accomplish



                                                 9
a purpose for which it was not designed; to charge an innocent man [] [of] a crime.” Compl. 11,

Doc. 1. Plaintiff’s state law claim for abuse of process is an intentional tort that is subject to

governmental immunity under the PSTCA. Williams v. Borough of Olyphant, No. 13-2945, 2016

WL 595394, at *3 (M.D. Pa. 2016 Feb. 12, 2016); see also Tarlecki v. Borough of Darby, No.

92-1091, 1992 WL 172729, at *6 (E.D. Pa. 1992 July 14, 1992), Gonzalez v. City of Bethlehem,

No. 93-1445, 1993 WL 276977, at *3 (E.D. Pa. 1993 July 13, 1993), Orange Stones, 87 A.3d at

1022–23. Accordingly, Defendants’ Motion to Dismiss Count IV is granted; Count IV against

the West Whiteland Police Department and West Whiteland Township is dismissed with

prejudice.

             C. Leave to Amend

        A district court must ordinarily permit a curative amendment unless such an amendment

would be futile. Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004). Dismissal without leave to

amend is justified only on grounds of bad faith, undue delay, prejudice, and futility. Id. at 236.

An opportunity to amend must be offered, irrespective of whether a plaintiff specifically makes

such a request. Id. at 235. Accordingly, the Court will grant Plaintiff twenty-one days (21) in

which to file an amended complaint properly setting forth the factual basis for his Section 1983

claims against Defendant West Whiteland Township. Plaintiff’s failure or inability to do so will,

upon proper motion by Defendants, result in dismissal of any deficient claims with prejudice.

IV.     CONCLUSION

        For the reasons set forth above, Defendants’ Motion to Dismiss is GRANTED. Counts I,

II, III, and IV against the West Whiteland Police Department are DISMISSED WITH

PREJUDICE. Count I against West Whiteland Township is DISMISSED WITHOUT




                                                  10
PREJUDICE; Counts II, III, and IV against West Whiteland Township are DISMISSED WITH

PREJUDICE.




                                         11
